 DECISIONS OF NATIONAL LABOR RELATIONS BOARDG. Q. Security Parachutes, Inc. and Warehouse, MailOrder, and Retail Employees Union, Local 853, Af-filiated with International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica and The Shop Committee, Party In Inter-est. Case 32-CA- 1084May 24, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYOn February 23, 1979, Administrative Law JudgeJerrold H. Shapiro issued the attached Decision inthis proceeding. Thereafter, Respondent filed a re-quest for review in the nature of exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the request for review andhas decided to affirm the rulings, findings, and con-clusions of the Administrative Law Judge and toadopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, G. Q. Security Parachutes,Inc., San Leandro, California, its officers, agents, suc-cessors, and assigns, shall take the action set forth inthe said recommended Order, except that the at-tached notice is substituted for that of the Adminis-trative Law Judge.I Respondent requests the Board to review the backpay order as to em-ployee Deborah Ochoa on the ground that she "willfully did not seek em-ployment during the time since her termination." We find that this mattershould be left for determination in the compliance stage of this proceeding.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT dominate, assist, or contributefinancial or other support to, or interfere with,the administration of the Works Committee orany other labor organization.WE WILL NOT establish a committee of em-ployees for the purpose of soliciting and remedy-ing employees' grievances to discourage the em-ployees from supporting an independent unionor by otherwise soliciting and remedying em-ployees' grievances to discourage them from sup-porting an independent union.WE WILL NOT threaten employees with the lossof their jobs if they support Warehouse, Mail Or-der, and Retail Employees Union, Local 853, af-filiated with International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, or any other labor organization.WE WILL NOT discharge, discipline, or other-wise discriminate against employees for support-ing or engaging in activities on behalf of Ware-house, Mail Order, and Retail Employees Union,Local 853, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, or any other labor or-ganization.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of the rights guaranteed them in Section 7 ofthe National Labor Relations Act.WE WILL offer Deborah Ochoa full and imme-diate reinstatement to her former job or, if thatjob no longer exists, to a substantially equivalentposition without prejudice to her seniority or anyother rights and privileges previously enjoyed,and WE WILL make her whole for loss of earningssuffered because of our discrimination againsther, plus interest.WE WILL expunge and physically remove fromour records and files the written disciplinarywarning we issued to Deborah Ochoa on May22, 1978, and any reference thereto.WE WILL withdraw and withhold all recogni-tion from, and completely disestablish, theWorks Committee, or any successor thereto, asthe representative of any of our employees forthe purpose of dealing with us concerning griev-ances, labor disputes, wages, rates of pay, hoursof employment, or conditions of work.G. Q. SECURITY PARACHUTES, INC.DECISIONSTATEMENT OF THE CASEJERROLD H. SHAPIRO, Administrative Law Judge: Thehearing in this case, held November 9, 1978, is based uponan unfair labor practice charge filed by Warehouse, MailOrder, and Retail Employees Union, Local 853, affiliatedwith the International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America, herein508 G. Q. SECURITY PARACHUTES, INC.called the Teamsters Union,' on July 18, 1978, as amendedOctober 24, 1978, and a complaint issued August 31, 1978,as amended October 11, 1978, and October 25, 1978, onbehalf of the General Counsel of the National Labor Rela-tions Board, herein called the Board, by the Regional Di-rector for Region 32, alleging that G. Q. Security Para-chutes, Inc.,2herein called Respondent, has engaged inunfair labor practices within the meaning of Section 8(a)(l),(2), and (3) of the National Labor Relations Act.' Respon-dent filed an answer which, as amended, denied the com-mission of the alleged unfair labor practices.Upon the entire record, from my observation of the de-meanor of the witnesses, and having considered the post-hearing briefs, I make the following:FINDINGS OF FACTI. THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe essential questions presented for decision are five:I. Whether Respondent's president threatened employ-ees he would close Respondent's plant if the TeamstersUnion succeeded in organizing them, thus violating Section8(a)(1) of the Act.2. Whether Respondent's president promised employeesan unspecific employment benefit in order to dissuade themfrom supporting the Teamsters Union, thus violating Sec-tion 8(a)( ) of the Act.3. Whether Respondent granted its employees the use ofa picnic table to eat their lunch in order to dissuade themfrom supporting the Teamsters Union, thus violating Sec-tion 8(a)(1) of the Act.4. Whether Respondent disciplined and discharged em-ployee Deborah Ochoa because of her Teamsters Unionactivities, thus violating Section 8(a)(1) and (3) of the Act.5. Whether Respondent violated Section 8(a)(1) of theAct by creating an employees' Works Committee andgranted benefits to the employees through the committee inorder to dissuade the employees from supporting the Team-sters Union, and violated Section 8(aX2) and (1) of the Actby dominating or interfering with the formation and admin-istration of the Works Committee and by contributing fi-nancial aid or other support to its existence.B. BackgroundRespondent at its San Leandro, California, plant manu-factures parachutes and employs between 55 to 60 employ-ees. A substantial number of the employees are of foreignextraction, i.e., Chinese, Korean, Filipino, Mexican, andItalian, and have a difficult time understanding and ex-pressing themselves in English.Respondent admits the Teamsters Union is a labor organization withinthe meaning of Sec. 2(5) of the National Labor Relations Act.2 As amended at the hearing.It will effectuate the policies of the Act for the Board to assert jurisdic-tion over this case. The record establishes, and Respondent admits, it is anemployer engaged in commerce within the meaning of Sec. 2(6) and (7) ofthe National Labor Relations Act and meets the Board's applicable discre-tionary jurisdictional standard.On approximately April 1, 1978,' Respondent changedmanagement. The new owners, G. Q. Parachutes, Ltd., ofEngland, purchased all of Respondent's stock and tookover the management of the Company. During the timematerial herein Respondent's management hierarchy wasas follows: Alan Levinson, Respondent's president, was incharge of the entire business operation. James Bates, theproduction manager and manufacturing director, was incharge of all personnel matters involving the productionworkers. Marie Bechnel, the assistant manufacturing direc-tor, was Bates' assistant. The production workers' immedi-ate supervisors were Dorothy Parrish and Louise Small.Ruth Craddick occupied the position of personnel managerand comptroller.On April 1, when the new owners took over the manage-ment of the Company, the employees were represented byUpholsterers Union Local No. 3, herein called the Uphol-sterers Union, which had a collective-bargaining contractwith Respondent covering Respondent's production work-ers. On April 4 an employee filed a petition with the Boardin Case 32-RD-86 seeking a representation election todecertify the Upholsterers Union as the employees' collec-tive-bargaining representative. On May 10 Respondent, theUpholsterers Union. and the Petitioner entered into anagreement, approved by the Board, to hold a representationelection in Case 32-RD-86 on May 31. Since the TeamstersUnion, on May 10, intervened in the representation pro-ceeding, the employees had three choices. They could votefor no union, for the Teamsters Union or for the Upholster-ers Union. On May 31 the election was conducted, and theTeamsters Union received a majority of the votes. Respon-dent filed objections to the results of the election and theTeamsters Union withdrew from the proceeding which re-sulted in the election being set aside.C. The Threat To Close the PlantIt is undisputed that prior to the May 31 representationelection Respondent's President Levinson on two separateoccasions spoke to the employees in a group to persuadethem to vote against union representation. Levinson toldthem he was opposed to union representation and thoughtit would be in the employees' best interest to leave them-selves in the hands of management. He stated that Respon-dent's parent company was an English employer and thatmost companies in England did not have unions and Re-spondent's parent was known for the benevolent way inwhich it looked after its workers. Levinson also stated thatbecause of the strict State and Federal laws governing em-ployees' working conditions, Respondent's employees didnot need union representation. If, however, the employeesbelieved they needed a union, Levinson urged them to votefor the Upholsterers Union instead of the Teamsters Union.He stated that the Teamsters Union had a reputation forviolence, its officials were hoodlums, and it had no experi-ence in representing employees in Respondent's industry.The factual matter which is in dispute herein is whetherin expressing his opposition to the Teamsters Union Levin-son threatened to close the plant if the employees voted forthat union. Deborah Ochoa, the alleged discriminatee, testi-4 All dates herein refer to 1978 unless otherwise specified.509 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfled that at both meetings Levinson stated that before hewould allow the Teamsters Union into the plant he wouldclose it. Similarly, Arlene Mack, who is currently employedby Respondent as a supervisor, testified that when Levinsonvoiced his opposition to the employees voting for the Team-sters Union, he stated:5"The Teamsters-or nobody elsewas going to come in [here] and run [the] company becausebefore [they'd] do that, he'd close it down." Bates and Lev-inson, on the other hand, testified that Levinson did notthreaten the employees he would close the plant if theysupported the Teamsters Union. On this particular matterOchoa and Mack impressed me as more sincere and trust-worthy witnesses than either Levinson or Bates. Therefore,based upon the testimony of Ochoa and Mack, I find thatRespondent, through Levinson, threatened the employeesthat if a majority of them voted for the Teamsters UnionRespondent would close the plant. This constitutes a bla-tant threat that the employees would be terminated if theysupported the Teamsters Union and, as such, violates Sec-tion 8(a)(1) of the Act.D. The Promise of Unspecified BenefitsAs described infra, Respondent on approximately May17 established an employees' Works Committee. Levinsonspoke to the Committee once. General Counsel alleges thaton this occasion he promised the Committee that thingswould be good without a union but that he could not bemore specific. In support of this contention General Coun-sel relies upon the testimony of Mack, who was one of twowitnesses called by the General Counsel to testify aboutLevinson's conversation with the Works Committee. Theother witness, Ochoa, significantly failed to corroborateMack's testimony in this respect. In addition, Mack did notimpress me as a reliable witness when she attributed thedisputed statement to Levinson.6 Initially Mack's descrip-tion of Levinson's remarks omitted any mention of an ex-press or implied promise of benefits. It was only after hav-ing her memory refreshed with an affidavit, submitted tothe Board approximately 3 months after the disputed prom-ise was voiced, that she testified Levinson told the WorksCommittee "he thought we could do better if we did noteven have a union." But, after reading her affidavit a sec-ond time, she testified that Levinson said "we could do bet-ter if we did not have a union but he could not make anypromises to us of what the betterment could be." Then,after reading the affidavit a third time, Mack testified thatLevinson said "if we did not have the union, things wouldbe good for us, but he could not tell what would be good."When asked whether reading the affidavit refreshed her rec-ollection, Mack seemed uncertain. She testified it refreshedher memory only "in a way."I Mack was questioned only about one of the meetings at which Levinsonspoke to the employees.6 Levinson's description of his meeting with the Works Committee in effectdenies that he made the alleged promise. However, Levinson in general didnot impress me as a reliable or trustworthy witness. In concluding that he didnot make the disputed promise of unspecified benefits I have relied upon myobservation that Mack was not a reliable witness when she testified aboutthis portion of Levinson's remarks and upon Ochoa's failure to corroborateMack's testimony.Based upon the foregoing, I shall recommend that thisallegation of the complaint be dismissed.E. The Unfair Labor Practices Attributed to Respondent byVirtue of its Creation of the Works Committee71. The evidenceOn approximately May 14 or 15 Respondent, on its owninitiative, decided to create a Works Committee comprisedof six employee representatives selected by management.On May 17 Respondent posted notices throughout theplant notifying the employees about the formation of theWorks Committee and named the six employees who hadbeen appointed to the committee. The notices stated thatthe Works Committee "has been formed in order to havebetter communications between employees and manage-ment" and that the committee "will meet once a week todiscuss any problems, complaints or suggestions [employ-ees] may have." During May the Committee met on at leasttwo separate occasions with production manager Bates inBates' office during working time.sBates appointed em-ployee representative Ochoa to be the head of the commit-tee and informed the members of the committee that theirfunction would be to speak with the employees in order todetermine their problems and complaints and to informBates about the employees' problems and complaints. Heauthorized the committee to go out onto the floor of theplant during working time and speak with the employees inorder to ascertain their grievances. Also, he asked the com-mittee to determine whether the employees would ratherstart work at 7:30 a.m., instead of the current 7:45 a.m.starting time, and to ask if the employees would like to takea 4-day weekend, instead of a scheduled 3-day one, andmake up the fourth day by working one Saturday. Themembers of the Works Committee, pursuant to Bates' in-struction, went out into the plant and questioned the em-ployees and solicited their grievances. They reported backto management that the employees complained about alack of material that was necessary to perform their work,needed more room in which to work, wanted a lunch tableas there was no place for them to eat their lunches, re-quested fans because the plant was poorly ventilated andtoo hot, and wanted a pay raise. Bates admittedly remediedeach of these grievances except for the one dealing withwages.9Finally, Ochoa, who had been appointed by Batesto head the committee, met with Bates on two occasions, atBates' request, to discuss matters of concern to the employ-ees.I The Works Committee is referred to in the complaint as the "Shop Com-mittee."I have rejected Bates' testimony that the committee never met with him.His testimony was vague, evasive, and contradictory. He testified that henever met with the committee, then admitted there might have been one suchmeeting, then testified that the only meeting he could recall was one whereemployee Ochoa gave him a list of "things" which the employees wantedimproved. Ochoa and Mack, members of the committee, testified that theCommittee met more than once with Bates. They impressed me as morecredible witnesses than Bates. Likewise, I reject Bates' testimony that he didnot appoint Ochoa to be the head of the committee.9 Bates instructed the committee that the employees' demand for a payraise was out of his hands and would have to be dealt with by higher man-agement.510 G. Q. SECURITY PARACHUTES. INC.Respondent's President Levinson testified that the solepurpose for the Works Committee was to learn from theCompany's approximately 47 production workers whetherthere was anything mechanically wrong with the equipmentthey were operating and that the idea for the committeecame from the chairman of the board of Respondent's par-ent company. In response to Levinson's complaint that theplant was operating way below its efficiency because theequipment was in bad condition and management couldnot get the workers to tell them what was wrong with theirmachines since the workers spoke nine different languages,Levinson testified that the chairman of Respondent's parentcompany suggested that Levinson form a Works Commit-tee comprised of employees who spoke the different lan-guages. The facts belie Levinson's testimony. Levinsonfailed to explain why, if the committee's purpose was onlyto speak to the employees about their equipment, the noticeannouncing the creation of the committee was worded inlanguage which plainly indicated that the committee wouldcommunicate to management "any problems, complaints orsuggestions [the employees] may have" [emphasis added].Moreover, production manager Bates testified that the pur-pose of the committee was "to handle employee complaintsbecause the suggestion box was not being used" and furthertestified that he told the Committee to talk to the employees"about their problems and get suggestions from them" and"to bring the employees' complaints to [Bates]."°In addi-tion, Bates' testimony reveals that representatives of theCommittee brought employees' grievances to Bates' atten-tion, not one of which concerned equipment which was outof tune or otherwise not operating satisfactorily, whichBates remedied." Clearly, contrary to Levinson's testimony,Bates had absolutely no idea that the committee's purposewas to serve as a conduit between management and theemployees only on matters involving the maintenance ofequipment. I cannot believe that if this was the real purposefor the committee's existence, Levinson would not have toldthis to Bates, who was his production manager and manu-facturing director." Finally, Levinson's testimony that it101 note there is no evidence that Bates ever specifically indicated to thecommittee that their function, even in part, would be to determine whetherthe employees had complaints about their equipment. I recognize Levinsontestified that once when Levinson spoke to the committee he asked its mem-bers to plead with the employees who were having difficulty with their ma-chinery to let the Company know so it could repair the machines. Levinsondid not impress me as a trustworthy witness and the facts, as described in thetext, belie his testimony. Moreover, Ochoa and Mack credibly testified insubstance that at this meeting Levinson told the committee that Respondentwas opposed to union representation but if the employees wanted a unionthey should vote for the Upholsterers Union rather than the TeamstersUnion." The only evidence that the alleged sole purpose for the committee, therepair of employees' equipment so as to increase the plant's productivity, wasever effected is Levinson's testimony that Ochoa's punch machine which didnot work was repaired. The record reveals that Ochoa was proficient inEnglish, so obviously there was never any communication problem betweenOchoa and management which necessitated reating a committee composedof bilingual employees so Respondent could discover that something waswrong with her machine.XI Bates testified that Levinson and himself"just decided that we'd have ashop committee" composed of employees from the several nationalities em-ployed by the Company so that all of the employees "would know what wasgoing on at the same time." Bates failed to corroborate Levinson's testimonythat the idea for the committee originated in the mind of the chairman ofRespondent's parent company or that the committee was established for thepurpose of remedying the problem of employees failing to inform manage-ment that their equipment was not operating satisfactorily.was necessary to speak to the employees to determinewhether their machines were not correctly tuned is suspectin view of his admission that by just walking out onto theproduction floor he could determine whether an employee'smachine was properly tuned without even speaking to theemployee." It is for all of the foregoing reasons, includingLevinson's insincere demeanor as a witness, that I find thereason Levinson advanced at the hearing for the establish-ment of the Works Committee was a fabrication and notthe true reason.2. Conclusionsa. Respondent established the Works Committee toaccomplish an illegal purposeThe conclusion is warranted, as urged by the GeneralCounsel, that in establishing the Works Committee Respon-dent was motivated by a desire to frustrate its employees'organizational efforts by showing them that union represen-tation was not necessary. This conclusion is based upon thefollowing considerations:(i) As described supra, Respondent, through the WorksCommittee, solicited its employees' grievances and reme-died them, which plainly had the intended effect of demon-strating to the employees that they did not need the Uphol-sterers Union or the Teamsters Union to obtain redress oftheir grievances. While the actual changes in the employees'terms and conditions of employment effected as the resultof the Works Committee intervention on behalf of the em-ployees may seem modest, these matters were important tothe employees and the changes showed the employees thatthey would not need the Upholsterers Union or the Team-sters Union to remedy their grievances.(ii) Respondent was openly opposed to the employeesbeing represented by the Upholsterers Union or the Team-sters Union. Respondent's President Levinson, as describedsupra, simultaneously with the establishment of the WorksCommittee, told the employees he was opposed to unionrepresentation and stated that it would be in the employees'best interests not to vote for either the Upholsterers Unionor the Teamsters Union but instead to leave themselves inthe hands of management.(iii) Respondent established the Works Committee onapproximately May 17, immediately after it learned thatlater that month an election would be conducted in whichthe employees would have the opportunity to vote for unionrepresentation.(iv) As I have discussed supra, the reason Respondentoffered for establishing the Works Committee was patentlyfalse.These circumstances taken in their entirety persuade methat Respondent's sole motive in establishing the WorksCommittee and soliciting the employees' grievancesthrough this committee and remedying the grievances wasto frustrate and undermine its employees' efforts to securerepresentation by an independent union. I further find thatby engaging in this conduct Respondent violated Section8(a)(1) of the Act." Presumably Production Manager Bates also had the same expertise.511 DECISIONS OF NATIONAL LABOR RELATIONS BOARDI recognize that the complaint does not specifically al-lege, other than in the case of the employees' lunch tablegrievance,4that Respondent's solicitation of the employees'grievances through the Works Committee and the remedy-ing of the grievances constitute an independent violation ofSection 8(a)(l) of the Act. The law however is settled that"when an issue relating to the subject matter of a complaintis fully litigated ... the Board [is] expected to pass upon iteven though it is not specifically alleged to be an unfairlabor practice in the complaint." Monroe Feed Store, 112NLRB 1336, 1337 (1955). Here the solicitation of the em-ployees' grievances through the Works Committee and Re-spondent's conduct in remedying the grievances is directlyrelated to the portion of the complaint which alleges thatRespondent violated Section 8(a)(l) of the Act by establish-ing the Works Committee for the purpose of receiving andremedying employees' grievances. Thus, it is not surprisingthat Respondent did not object to the testimony regardingthe solicitation of grievances through the Works Committeeand Respondent's treatment of the grievances and that itfully litigated these issues.b. Respondent dominated and interfered with the formationof the Works Committee which is a labor organizationwithin the meaning of Section 2(5) of the ActSection 8(a)(2) of the Act makes it an unfair labor prac-tice for an employer "to dominate or interfere with the for-mation or administration of any labor organization or con-tribute financial or other support to it...." GeneralCounsel contends that the Works Committee is a domi-nated labor organization. I shall evaluate the evidence per-tinent to the committee's status as a statutory labor organi-zation and then evaluate the evidence pertinent to its statusas a dominated organization.(1) The Works Committee's status as a labor organizationThe statutory definition of a labor organization as set outin Section 2(5) of the Act is very broad and reaches "anyorganization of any kind ... in which employees participateand which exists for the purpose, in part, of dealing withemployers concerning grievances, labor disputes, wages,rates of pay, hours of employment, or conditions of work."The statute has been broadly construed with respect to thetype of interchange between the parties which may bedeemed "dealing with." N.L.R.B. v. Cabot Carbon Companyand Cabot Shops, Inc., 360 U.S. 203, 213 (1959).In the instant case it is undisputed that the Works Com-mittee is an organization "in which employees partici-14 In concluding Respondent remedied its employees' grievances in orderto discourage them from supporting an independent union, I have consid-ered Levinson's testimony that the lack of a table in the plant on which theemployees could eat lunch was an obvious unhealthy and inconvenient situ-ation and that it was because of this that Respondent purchased a picnictable for the employees. Levinson explained: "Any humane benevolent per-son would find it within their heart to spend a few dollars on a picnic tableso [the employeesl could have a place to sit down and enjoy their lunch."However, he significantly failed to explain why Respondent waited to rem-edy this obvious inconvenience until it established a Works Committee forthe purpose of solciting the employees' grievance to discourage them fromsupporting an independent union and until the employees had raised thisgrievance through that committee.pate,"' and I am of the view the Committee "exists for thepurpose ... in part, of dealing with [Respondent] concern-ing grievances, labor disputes, hours of employment or con-ditions of work."'6In reaching this conclusion I consideredthe declared purpose of the Works Committee as set forthin the notice to the employees announcing the creation ofthe committee; Production Manager Bates' admissions con-cerning the committee's purpose made to the committeeand at the hearing; and the manner in which the committeeactually functioned.The purpose of the Works Committee was declared in thenotice to the employees announcing its formation. The no-tice states that the committee "has been formed in order tohave better communications between employees and man-agement" and that the committee "will meet once a week todiscuss any problems, complaints or suggestions [employ-ees] may have." The plain import of this declaration is thatthe committee will deal with the representatives of manage-ment on behalf of those employees with employment griev-ances which they desire to have remedied.Bates informed the members of the Works Committeethat their function was to speak to the employees for thepurpose of learning their grievances and to communicatethese grievances to Bates. Consistent with this instruction,Bates testified that the purpose for which the Works Com-mittee was formed was "to handle employees' complaintsbecause the suggestion box was not being used."As described in detail supra, the employees transmittedtheir individual grievances concerning wages, hours of em-ployment, and conditions of work to the Works Commit-tee's members who brought them to management, whichtook them under consideration and, in several instances,acted favorably upon them, resulting in a change of em-ployees' conditions of employment. In addition, Bates metwith the employee who was the head of the committee todiscuss matters of concern to the employees.Based upon the foregoing circumstances in their entiretyI find that the Works Committee is an organization inwhich employees participate and which exists for the pur-pose, in part, of dealing with Respondent concerning griev-ances, wages, hours of employment, and conditions ofwork; thus, it is a labor organization within the meaning ofSection 2(5) of the Act. I recognize that the committee islimited to advising management about the existence of em-ployees' grievances and has apparently no authority to ne-gotiate with management what action, if any, should betaken. However, the United States Supreme Court has heldthat a committee of employees may be "dealing with" anemployer, and hence be a labor organization as defined inSection 2(5) of the Act, even though its activities may notbe equated with the usual concept of collective bargaining.N.L.R.B. v. Cabot Carbon Company, supra at 210-211, 214,and fn. 15. I am persuaded that the record herein estab-lishes that the Works Committee was created and exists for' Of course, the fact that the committee was a loosely formed one with noformal organization, bylaws, officers, or dues is immaterial in determiningwhether it is a laboi organization. See Pacemaker Corporation an IndianaCorporation v. N.L.R.B., 260 F.2d 880, 883 (7th Cir. 1968) and ases cited.J6 I note that it is well settled that since the phrasing of the statutorydefinition is in the disjunctive, "dealing with" an employer concerning one(or more) of the matters enumerated in Section 2(5) suffices.512 G. Q. SECURITY PARACHUTES. INC.the purpose, at least in part, of "dealing with" Respondentwithin the meaning of Section 2(5) of the Act.(2) The Works Committee's status as a dominated labororganizationI find that Respondent dominated, interfered with, andillegally supported the Works Committee because Respon-dent, on its own initiative, conceived the idea for, estab-lished, and announced the creation of the Works Commit-tee; determined the function of the committee and itsmethod of operation; unilaterally determined the numberof employee representatives who comprised the committeeand appointed said representatives to the committee; andbecause the Works Committee conducted its business dur-ing working time and its employee representatives werepaid their normal wages for conducting this business. Theseare the considerations, plus the fact that Respondent estab-lished the Works Committee for the illegal purpose of un-dermining the employees' efforts to secure representationby an independent union, that have persuaded me that Re-spondent dominated and interfered with the formation andadministration of the Works Committee and rendered un-lawful assistance and support to it in violation of Section8(a)(2) and (1) of the Act.F. Respondent disciplines and discharges Ochoa'71. The evidenceOchoa began work for Respondent on January 19 and,except for a 2-week period in late February and earlyMarch, was continuously employed by Respondent untilJuly 14 when, as described infra, she was discharged. Man-agement regarded her as an excellent employee.Ochoa played a leading role in the Teamsters Union'seffort to organize the employees. She distributed union au-thorization cards and literature for the Teamsters Union,wore a Teamsters Union button and, on the day of therepresentation election, was the official observer in the poll-ing area for the Teamsters Union. Respondent's manage-ment knew that Ochoa was pro-Teamsters and was activelycampaigning on behalf of the Teamsters. Likewise it is afair inference that when on the day of the May 31 electionRespondent discovered that Ochoa was the TeamstersUnion's official observer, it surmised that she was the lead-ing Teamsters Union adherent among the employees.As I have described supra, Respondent opposed its em-ployees' efforts to secure union representation and was par-ticularly opposed to the employees' selecting the TeamstersUnion as their bargaining representative. During May Pres-"1 The complaint lacks a specific allegation relating to Ochoa's May 22disciplinary warning. Nevertheless, "lilt is well established that when an is-sue relating to the subject matter of a complaint is fully litigated at a hearing..the Board lis expected to pass upon it even though it is not specificallyalleged to be an unfair labor practice in the complaint." Monroe Feed Store,112 NLRB 1336, 1337 (1955). Therefore-inasmuch as the disciplinarywarning is related to Ochoa's discharge, which is the central issue alleged inthe complaint and the underlying charge; Respondent did not object to tes-timony regarding the disciplinary warning: and the facts pertaining to thewarning, including Respondent's motivation in issuing it were fully liti-gated-I have considered its legality.ident Levinson gathered together all of the employees andspecifically told them that the Company was opposed tounion representation and it was especially opposed to theTeamsters Union representing the employees. In addition,as I have found supra, on approximately May 17, Respon-dent violated Section 8(a)(1) of the Act when it created anemployees' Works Committee through which it solicitedemployees' grievances and remedied a substantial numberof them for the purpose of discouraging the employees fromvoting for union representation. Also, to be absolutely surethat the employees would not vote for the TeamstersUnion, Levinson, in violation of Section 8(a)(1), on ap-proximately May 30 threatened the employees he wouldclose the plant if they voted for that union.On May 22, Ochoa received a written disciplinary warn-ing from Production Manager Bates which in pertinent partstated that the Company's "pay record indicates a recurringpattern of unexcused absences," informed Ochoa that "thistype of attendance record cannot and will not be tolerated"and concluded by warning, "[T]his is your first formal writ-ten warning. After three such warnings you will be termi-nated for cause." This warning was issued after Respondentlearned Ochoa was actively campaigning for the TeamstersUnion. As indicated in the warning, it was Ochoa's firstwritten warning. Ochoa credibly testified that prior to thiswarning no one from management, including Bates, hadpersonally spoken to her about her attendance.'" The recordreveals that during the 7-week period commencing April 1and ending May 21, the time period during which Respon-dent's new management operated the Company, employeeLucy Garbin had a substantially poorer attendance recordthan Ochoa yet did not receive a written disciplinary warn-ing.'9Between May 22 and July 14, the date Ochoa was dis-charged, she did not receive another written disciplinarywarning and, other than on one occasion, Bates did notspeak to her about her attendance°Ochoa credibly testi-fied that the only time Bates spoke to her about her attend-ance was shortly prior to July 7, when he called her into hisoffice and spoke to her about the fact that she had informedthe Company she would be absent from work July 7 be-cause of a doctor's appointment. Bates indicated he wasunhappy about Ochoa's absenteeism and stated that if she1 I reject Bates' testimony that prior to the May 22 warning he had spo-ken to Ochoa two or three times about her attendance. Ochoa impressed meas the more credible witness. In addition, Bates' testimon' lacked specificity,inasmuch as he failed to describe what was stated during these conversa-tions.19 During this 7-week period Garbin worked 40 hours a eek for weeksand was absent 16 hours I week, II hours another week, and 8 hours n 3separate weeks: a total of 50 hours of absences. During this period Ochoaworked 40 hours a week 2 weeks and was absent 14-3/4 hours in I week. 8hours in 2 separate weeks: 4-1/2 hours in another week; and 3-3 4 hours inanother week: a total of 39 hours of absences.1o I reject Bates' testimony that between the May 22 written warning andOchoa's discharge he spoke to her two or three times about her attendance.Ochoa impressed me as the more credible witness. In addition. Bates' testi-mony lacked specificity as he failed to descnbe what was allegedly statedduring these conversations. I also note that since the May 22 written warningindicated that if Ochoa's attendance continued to be unsatisfactory. shewould receive further written warnings, it is difficult to believe that if Bateswas concerned about Ochoa's absences and tardiness he would not haveissued another written warning rather than merely speaking to Ochoa Bates'testimony explaining his reasons for not issuing a second written warning toOchoa was not convincing.513 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwanted to visit the doctor she should schedule the appoint-ment for a Saturday rather than a workday. Ochoa statedthat since the May 22 written warning she had only beenabsent from work when it was absolutely necessary andthat it was impossible for her to schedule a doctor's ap-pointment for Saturday because the doctor was not avail-able that day. Bates concluded the conversation by indicat-ing that if Ochoa went to the doctor as scheduled she wouldbe terminated. Ochoa cancelled the appointment.2On July 13, after work, Ochoa made an appointmentwith the City of Oakland Housing Authority for the nextmorning. On July 14, prior to the start of the workday, shephoned the plant and notified Assistant Manufacturing Di-rector Bechnel she would not get to work until the after-noon and asked her to notify Bates. Bechnel informedBates, who removed Ochoa's timecard from the rack andnotified Ochoa's immediate supervisor, Dorothy Parrish,that he intended to discharge Ochoa because he could nolonger tolerate her absences. Later that morning,22accom-panied by several employees, Supervisor Parrish visitedBates and unsuccessfully urged him not to dischargeOchoa. Parrish told Bates that Ochoa was a good employeewho was really needed in the department and asked Batesto give her another chance. Bates emphatically rejectedParrish's plea. He stated that he could no longer tolerateOchoa's absences, that he was not employing part-timeworkers, and that he intended to fire her.23Approximately I hour after Bates had emphatically re-jected the plea of Parrish and the employees that Ochoa notbe discharged, Ochoa showed up at the plant for work.When she discovered her timecard was missing she went toBates' office and asked for her timecard. Bechnel, who wasin the office with Bates, stated Ochoa would have to get hertimecard from Ruth Craddick, the Company's personnelmanager and comptroller. Ochoa went to the front officeand asked Craddick for her timecard. Craddick stated shehad been discharged. Ochoa returned to Bates' office andasked why she had been discharged. Bates replied she wasdischarged because of her absenteeism and tardiness.Ochoa stated that since May 22, when she was given thewritten warning, she was absent only when it was abso-lutely necessary. Ochoa warned Bates that she intended totake her discharge as far as she could and hoped that theCompany and Bates would be investigated. Ochoa leftBate's office to get her personal belongings and then went toCraddick's office for her paycheck.The foregoing description of what took place on July 14when Ochoa came to work is based upon the testimony ofOchoa, whose testimony was that of a sincere and reliablewitness. Bates' testimony was in sharp conflict withOchoa's. He testified that after Supervisor Parrish left hisoffice he reconsidered his decision to fire Ochoa and de-cided to give her another chance nd issue her a writtenwarning rather than discharge her. He also testified that21 The description of what was stated between Bates and Ochoa is basedupon Ochoa's testimony. I have rejected Bates' testimony that he did notindicate Ochoa should not go to the doctor but only asked her why she hadso many different doctors. Ochoa impressed me as the more credible witness.22 Bates places the time as about 11:30 a.m.13 The description of Parrish's conversation with Bates is based upon asynthesis of Mack's and Bates' testimony which was not inconsistent.when Ochoa came into his office that he told her he couldnot tolerate her absences and, in reply, Ochoa stated Batescould not fire her because she would "have his ass" andwould take him to court and to the Teamsters Union andwould cause the Company a bunch of trouble. Bates furthertestified that he viewed Ochoa's outburst as an act of insub-ordination and that upon hearing her reply, he instanta-neously decided to discharge her for insubordination and,because of this, stated to Ochoa: "I can fire you and you arefired." I reject Bates' testimony for these reasons:(a) Bates' demeanor was not that of a sincere or reliablewitness.(b) Bates, only I hour before speaking to Ochoa, hadrejected a plea by Ochoa's supervisor that Ochoa not bedischarged. Rather Bates had emphatically stated he in-tended to fire Ochoa for absenteeism. I recognize Bates tes-tified that immediately after Supervisor Parrish left his of-fice he changed his mind and decided to give Ochoa awritten warning instead of discharging her. This self-servingtestimony is completely without corroboration. There is noevidence Bates indicated to Supervisor Parrish that he hadchanged his mind nor is there evidence that Bates had pre-pared a written warning in anticipation of Ochoa's return towork.(c) Bechnel, Respondent's assistant manufacturing direc-tor, called as a witness by the General Counsel, in signifi-cant respects corroborates Ochoa's description of the dis-charge interview. Bechnel, who impressed me as a sincerewitness, testified that Ochoa came into the office for hertimecard, at which point Bates complained that she wasabsent from work too frequently and had not brought a slipfrom the Housing Authority verifying her absence and toldOchoa she was fired. Bechnel further testified that Ochoadid not swear at Bates nor tell Bates she would "have hisass."In evaluating Bechnel's testimony I have considered thatshe placed the time of Ochoa's discharge interview as tak-ing place at the start of the work day and testified Ochoa onJuly 14 entered Bates' office only once. Nevertheless, I donot feel that her failure to accurately testify about thesematters impugns her testimony on the critical matters indispute, which testimony she presented in a convincingmanner. Likewise, I have given careful consideration to thefact that Bechnel signed a statement for Bates stating thatduring the discharge interview Ochoa directed profane lan-guage against Bates and the Company. Bechnel crediblytestified that this statement is not true that Bates preparedit for her signature and the only reason she signed it wasthat Bates threatened her with discharge if she refused.2'(d) Bates' description of Ochoa's termination has the ap-pearance of a fabrication inasmuch as it is inconsistent withthe description contained in his written report submitted toPresident Levinson shortly after the discharge. In a memoto Levinson dated July 17 Bates reported about Ochoa'stermination. The report did not, as Bates testified, state thatOchoa was discharged because she was insubordinatetoward Bates by stating, in reply to his criticism about herabsenteeism, that he could not fire her as she would "have24 I have rejected Bates' testimony that Bechnel was not coerced by himinto signing the statement. Bechnel impressed me as the more credible wit-ness514 G. Q. SECURITY PARACHUTES, INC.his ass" and take him to court and to the Teamsters Unionand cause the Company trouble. Rather, the import ofBates' report was that Ochoa had been discharged becauseshe was insubordinate in failing to improve her attendancerecord despite the fact that she had been warned about thematter. And concerning what took place on July 14, Bates'report to Levinson conflicts with Bates' description pre-sented at the hearing. His report admits that it was onlyafter Bates notified Ochoa that she was discharged thatOchoa replied that Bates could not fire her and intended tospeak to the Teamsters Union and cause trouble for theCompany. Thus, the report states:I informed her that her services could not and wouldnot be tolerated any more. [Emphasis supplied.] Sheinformed me that I could not fire her. I informed herthat she was fired and to please leave the premises. Shesaid she would not leave without a letter of termina-tion. I requested her to do so now and that a letterwould be mailed at a later date. Ochoa then stated ...'I am going to the Union and get you into trouble.' Itold her to go ahead. She then stated that she 'wouldtake me to court and cause the company a lot of trou-ble.'In short, the plain import of Bates' report to Levinson isthat Ochoa was discharged for too many absences. His tes-timony sharply conflicts with his report. In addition, Bates'testimony that Ochoa threatened to "have his ass" is notincluded in the report.2Based upon the foregoing I find that on July 14 Batesinformed Ochoa she was discharged because of absenteeismand tardiness. I further find that the reason advanced byRespondent at the hearing for Ochoa's termination-insub-ordination-is patently false.2. Conclusionary findingsa. The disciplinary warningOn May 22 Respondent issued Ochoa a written warningfor poor attendance. Respondent knew she was activelycampaigning for the Teamsters Union and was one of itsleading advocates. Respondent was extremely hostiletoward this Union, and in a series of speeches Respondent'spresident made this hostility known to the employees. Inaddition, Respondent's president formed a committee ofemployees through which Respondent granted employmentbenefits to the employees for the illegal purpose of under-mining the Teamsters Union's organizational campaign.Also, to make sure the employees understood his message,Respondent's president warned them that their activity onbehalf of the Teamsters Union would lead to the loss oftheir jobs. This was the context in which Respondent issuedOchoa a written warning.The record establishes that when it issued Ochoa's warn-ing, Respondent departed from its normal practice of issu-21 Bates' explanation for his failure to include Ochoa's threat to "have hisass" in his report to Levinson was not persuasive. He testified his reason forthis omission was he is not accustomed to including such language in reportsbut then, apparently realizing this explanation was not convincing. testifiedthe reason for the omission was. "I didn't think anything like that would helegal. I'm not a lawyer."ing a written warning only after the disciplined employeehad been personally counseled.26And, as described in detailsupra, employee Garbin, at the time of Ochoa's warning,had a worse attendance record under the management ofLevinson and Bates than Ochoa, yet was not issued a writ-ten disciplinary warning.In summation, the relevant facts surrounding Ochoa'swritten disciplinary warning-the Company's hostilitytoward the Teamsters Union's organizational campaign ex-pressed by way of an unlawful threat of job loss if the em-ploees supported that Union and the formation of an em-ployee's committee to remedy the employees' grievances soas to undermine the Teamsters Union's organizational cam-paign, Respondent's knowledge of the leadership role ofOchoa in the Teamsters Union's campaign, the discrimina-tion against Ochoa in the issuance of the warning as evi-denced by Respondent's departure from its normal practicein issuing such warnings and its failure to issue a writtenwarning to another employee with a worse attendance rec-ord combine to establish that but for Ochoa's activities onbehalf of the Teamsters Union Respondent would not haveissued the May 22 written warning. It is for this reason thatI find Respondent violated Section 8(a)(3) and (I) of theAct by issuing the May 22 written warning to Ochoa.b. The dischargeOchoa's disciplinary warning for engaging in activities onbehalf of the Teamsters Union and Respondent's threatthat the employees would suffer the loss of their jobs if theysupported the Teamsters Union were ignored by Ochoawho, on the day of the representation election, served as theTeamsters Union's official election observer, thus making itplain to Respondent that she was the leading TeamstersUnion advocate among the employees. Six weeks laterOchoa was discharged, ostensibly for absenteeism and tar-diness.The coalescent factors-- Respondent's extreme anti-Teamsters Union bias as evidenced by its unfair labor prac-tices previously found, its knowledge that Ochoa was theleading adherent for the Teamsters Union and its prior dis-crimination against Ochoa on account of her activities onbehalf of the Teamsters Union-establish prima afcie thatOchoa's discharge was attributable to her activities on be-half of the Teamsters Union. Maphis Chapman Corporationv. N.L.R.B., 368 F.2d 298, 304 (4th Cir. 1966) "Hence itbecame incumbent upon the Company, if it would avoidthat result, to come forward with a valid explanation for thedischarge. The real reason lay exclusively within its knowl-edge." N. L.R.B. v. Miller Redwood Company, 407 F.2d1366, 1370 (9th Cir. 1969). 1 have considered the evidencepresented by Respondent to explain Ochoa's discharge andam of the view that it fails to rebut the General Counsel'sprima facie case but instead bolsters the General Counsel'scase.2In reaching this conclusion I was influenced by theseconsiderations:26 Bates testified he disliked issuing wntten warnings and did so only withgreat reluctance and only after personally counseling the disciplined em-ployee. As I have found supra, Bates did not counsel Ochoa about her at-tendance prior to the May 22 wntten warning." The law is settled that "the failure of an employer to establish a justifi-able reason for the layoff gives rise to an adverse inference against him."Malphis (Chapman Corporation v. N R B. 368 F.2d 298. 304 (4th Cir. 1966).515 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(i) As I have previously found, the evidence does notsupport the rationale of insubordination advanced by Re-spondent to justify Ochoa's discharge. Rather, the recordreveals that this reason was a false one. It is settled that ifthe stated motive for a discharge is found to be false, it canbe inferred that the real motive is an unlawful one whichthe respondent desires to conceal, at least where, as in theinstant case, the surrounding facts tend to reinforce thatinference. See, Shattuck Denn Mining Corporation [IronKing Branch] v. N.L.R.B., 362 F.2d 466, 470 (9th Cir.1966).(ii) Respondent was unable to settle on a reason for thedischarge. Respondent informed Ochoa that she was dis-charged for poor attendance, but at the hearing contendedthat she was discharged for insubordination. "[A]n unfavor-able inference may be drawn against the company for itsinability to settle upon an explanation for the discharge.This failure 'in itself lends support to the theory that[Ochoa's] union support was the real explanation.'"N.L.R.B. v. Teknor-Apex Company, 468 F.2d 692, 694 (IstCir. 1972).(iii) Although it would seem that a discharge whenpredicated on bona fide grounds would produce harmoni-ous explanations and a consistent story describing the dis-charge, Respondent's evidence is characterized by contra-dictions and inconsistencies. Thus,(I) As I have found supra, Bates' testimony describingthe incident which allegedly resulted in Ochoa's dischargesharply conflicts with his description of this incident whichhe included in a report about the discharge submitted to hissuperior.(2) Bates and Levinson, Respondent's president, gaveconflicting testimony about significant matters such as theidentity of the person who decided to discharge Ochoa andabout the description of Ochoa's insubordinate conductwhich supposedly resulted in her discharge. Bates testifiedhe made the July 14 discharge decision "on [his] own ...just on the spot during the termination interview when[Ochoa] was insubordinate." He also testified that his con-versation with Levinson on July 14 consisted of simply re-porting that he had terminated Ochoa for insubordination.On the other hand, Levinson testified, "I made the decisionto discharge Ochoa" and, also contrary to Bates, testifiedthere was a detailed conversation between himself andBates on July 14 about the discharge during which Levin-son told Bates, "[Y]ou tell me right now why you firedOchoa because I'm not sure you have because I haven'ttold you whether you can or not."" Bates and Levinsonalso contradicted one another when they described the al-leged insubordinate conduct which they testified resulted inOchoa's termination. Ochoa was insubordinate because, ac-cording to Bates, she stated to him: "I can't fire her. I'llhave your ass. I'll take you to court. I'll go to the Team-sters. I'll cause the company a bunch of trouble." Levinsonconsiderably embellished upon Bates' description, testifyingthat Ochoa was terminated because she told Bates:"[D]on't give me any of that shit, you son of a bitch, I'll tell21 I note that this does not seem plausible inasmuch as the record revealsthat Bates normally dealt with all personnel problems, including dischargesinvolving the production employees, without consulting Levinson.you what you can and cannot do to me and tell me. You can'tfire me because I'll have your ass." [Emphasis supplied.]I am of the opinion that the aforesaid significant contra-dictions between Bates' and Levinson's testimony and be-tween Bates' testimony and his report submitted to Levin-son indicate that the testimony of Bates and Levinson was afabrication.Based upon the foregoing, I conclude that the movingcause for Ochoa's discharge was her activity on behalf ofthe Teamsters Union and that she would not have beendischarged but for that activity. It is for this reason that Iconclude that Respondent violated Section 8(a)3) and ()of the Act by discharging her.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Teamsters Union, the Upholsterers Union, andthe Works Committee each is a labor organization withinthe meaning of Section 2(5) of the Act.3. By dominating and interfering with the formation andadministration of the Works Committee and by contribut-ing financial and other support to it, the Respondent vio-lated Section 8(a)2) and (1) of the Act.4. By establishing a committee of employees, the WorksCommittee, for the purpose of soliciting and remedying em-ployees' grievances to discourage the employees from sup-porting an independent union, Respondent violated Section8(a)(1) of the Act.5. By threatening employees with the loss of their jobs ifthey supported the Teamsters Union, Respondent violatedSection 8(a)(l) of the Act.6. By issuing a written warning to Deborah Ochoa anddischarging her because of her activities on behalf of theTeamsters Union, Respondent violated Section 8(a)(3) and(I) of the Act.7. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.8. Respondent has not otherwise violated the Act.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I shall recommend that it ceaseand desist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.Having found that Respondent has illegally dominatedand interfered with the formation and administration of theWorks Committee and has contributed financial and othersupport to it, I shall recommend that Respondent perma-nently withdraw and withhold all recognition from, andcompletely disestablish, the Works Committee, or any suc-cessor thereto, as a bargaining representative of any of itsemployees.Having found that Respondent violated Section 8(a)(3)and (1) of the Act by discriminatorily discharging Ochoa, Ishall recommend that Respondent offer to fully and imme-diately reinstate her to her former job or, if that job nolonger exists, to a substantially equivalent job. I shall alsorecommend that Respondent make her whole for any loss516 G. Q. SECURITY PARACHUTES, INC.of earnings she may have suffered by reason of the discrimi-nation against her. by payment of a sum of money equal tothat which she would have earned from the date of herunlawful discharge, less her net earnings, if any, duringsuch period, to be computed in the manner prescribed inF. W. Woolworth Company, 90 NLRB 289 (1950). Intereston the backpay shall be computed as set forth in our deci-sion in Florida Steel Corporation, 231 NLRB 651 (1977).See, generally, Isis Plumbing & Heating Co., 138 NLRB 716(1962).Upon the basis of the foregoing findings of facts, conclu-sions of law, and the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommended:ORDER29The Respondent, G. Q. Parachutes, Inc., San Leandro,California, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Assisting, dominating, contributing financial or othersupport to, or interfering with the administration of theWorks Committee or any other labor organization of itsemployees.(b) Establishing a committee of employees for the pur-pose of soliciting and remedying employees' grievances todiscourage the employees from supporting an independentunion or otherwise soliciting and remedying employees'grievances to discourage them from supporting an indepen-dent union.(c) Threatening the employees with the loss of their jobsif they support Warehouse, Mail Order, and Retail Em-ployees Union, Local 853, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, or any other labor organization.(d) Discharging, disciplining, or otherwise discriminatingagainst employees for supporting or engaging in activitieson behalf of Warehouse, Mail Order, and Retail EmployeesUnion, Local 853, affiliated with the International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Help-ers of America, or any other labor organization.(e) In any other manner intefering with or attempting torestrain or coerce employees in the exercise of the rightsguaranteed them in Section 7 of the Act.In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.2. Take the following action necessary to effectuate thepolicies of the Act:(a) Offer Deborah Ochoa full and immediate reinstate-ment to her former position or, if that position no longerexists, to a substantially equivalent position, with full se-niority, privileges, and benefits, and make her whole for anylosses she may have suffered because of the discriminationpracticed against her, in accordance with the provisions setforth in the section of this Decision entitled "The Remedy."(b) Expunge and physically remove from its records andfiles the written disciplinary warning issued to DeborahOchoa on May 22, 1978, and any reference thereto.(c) Withdraw and withhold all recognition from, andcompletely disestablish, the Works Committee, or any suc-cessor thereto, as the representative of any of its employeesfor the purpose of dealing with Respondent concerninggrievances, labor disputes, wages, rates of pay, hours of em-ployment, or conditions of work.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records. timecards.personnel records and reports, and all other records neces-sary to analyze the amount of backpay due and the right ofreinstatement under the terms of this Order.(e) Post at its San Leandro, California, facility, copies ofthe attached notice marked "Appendix."0 Copies of saidnotice, on forms provided by the Regional Director for Re-gion 32, after being duly signed by Respondent's authorizedrepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted."Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered bN anyother material.(f) Notify the Regional Director for Region 32, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissedas to those allegations not specifically found herein." In the event that this Order is enforced by a Judgment of a Un.. States Court of Appeals, the words in the notice reading "Posted b5 Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."1' The record reveals that a substantial number of Respondent's employeesare of foreign extraction who have a limited understanding of the Englishlanguage, accordingly, the notices herein shall be printed in the several lan-guages used for the election notices posted in Case 32-RD-86.517